Exhibit 10.1

POTLATCH CORPORATION

ANNUAL INCENTIVE PLAN

Amended and Restated Effective January 1, 2009



--------------------------------------------------------------------------------

POTLATCH CORPORATION

ANNUAL INCENTIVE PLAN

Amended and Restated Effective January 1, 2009

 

1. ESTABLISHMENT AND PURPOSE

(a) The Potlatch Corporation Annual Incentive Plan (the “Plan”) was adopted
effective January 1, 2009, subject to shareholder approval, by the Board of
Directors of Potlatch Corporation to provide meaningful financial rewards to
those employees of Potlatch Corporation and its subsidiaries who are in a
position to contribute to the achievement by Potlatch Corporation and its
subsidiaries of significant improvements in profit performance and growth.

(b) The Plan is the successor plan to the Potlatch Corporation Management
Performance Award Plan II, as amended through February 20, 2008 (the “Prior
Plan”). Effective December 31, 2008, the Prior Plan was frozen and no new Award
deferrals will be made under it; provided, however, that any Award deferrals
made under the Prior Plan before January 1, 2009, continue to be governed by the
terms and conditions of the Prior Plan as in effect on December 31, 2008, or on
the date of any later amendment.

(c) Any Award deferrals made under the Prior Plan after December 31, 2008, are
deemed to have been made under the Plan and all such deferrals are governed by
the terms and conditions of the Plan as it may be amended from time to time.

(d) The Plan is intended to comply with the requirements of Section 409A of the
Code, to the extent applicable, and, in the case of covered employees, the
exception for “qualified performance-based compensation” under Section 162(m) of
the Code.

(e) The Plan was approved by the shareholders of Potlatch Corporation on May 5,
2008.

 

2. DEFINITIONS

(a) “Award” means an award under the Plan.

(b) “Award Year” means a Year with respect to which Awards are made.

(c) “Board of Directors” means the Board of Directors of Potlatch.

(d) “CEO” means the Chief Executive Officer of Potlatch.

(e) “Change of Control” means the effective date of any one of the following
events:

(i) Upon consummation of a merger or consolidation involving Potlatch (a
“Business Combination”), in each case, unless, following such Business
Combination,

 

1



--------------------------------------------------------------------------------

(A) all or substantially all of the individuals and entities who were the
beneficial owners, respectively, of the then outstanding shares of common stock
of Potlatch (the “Outstanding Common Stock”) and the then outstanding voting
securities of Potlatch entitled to vote generally in the election of directors
(the “Outstanding Voting Securities”) immediately prior to such Business
Combination beneficially own, directly or indirectly, more than fifty percent
(50%) of, respectively, the then outstanding shares of common stock and the
combined voting power of the then outstanding voting securities entitled to vote
generally in the election of directors of the corporation or other entity
resulting from such Business Combination (including, without limitation, a
corporation or other entity which as a result of such transaction owns Potlatch
either directly or through one or more subsidiaries),

(B) no individual, entity or group (within the meaning of Section 13(d)(3) or
14(d)(2) of the Securities Exchange Act of 1934, as amended (the “Exchange Act))
(a “Person”) (excluding any corporation or other entity resulting from such
Business Combination or any employee benefit plan (or related trust) sponsored
or maintained by Potlatch or any of its Subsidiaries or such other corporation
or other entity resulting from such Business Combination) beneficially owns,
directly or indirectly, thirty percent (30%) or more of, respectively, the then
outstanding shares of common stock or common equity of the corporation or other
entity resulting from such Business Combination or the combined voting power of
the then outstanding voting securities of such corporation or other entity
except to the extent that such ownership is based on the beneficial ownership,
directly or indirectly, of Outstanding Common Stock or Outstanding Voting
Securities immediately prior to the Business Combination, and

(C) at least a majority of the members of the board of directors or similar
governing body of the corporation or other entity resulting from such Business
Combination were members of the Board of Directors at the time of the execution
of the initial agreement, or of the action of the Board of Directors, providing
for such Business Combination; or

(ii) On the date that individuals who, as of 11:59 p.m. (Pacific) on the date of
the Distribution, constitute the Board of Directors (the “Incumbent Board”)
cease for any reason to constitute at least a majority of the Board of
Directors; provided, however, that any individual who becomes a member of the
Board of Directors on or subsequent to the day immediately following the date of
the Distribution whose election, or nomination for election by Potlatch’s
stockholders, was approved by a vote of at least a majority of the members of
the Board of Directors then comprising the Incumbent Board shall be considered
as though such individual were a member of the Incumbent Board, but excluding,
for purposes of this proviso, any such individual whose appointment to the Board
of Directors occurs as a result of an actual or threatened election contest with
respect to the election or removal of a member or members of the Board of
Directors, an actual or threatened solicitation of proxies or consents or any
other actual or threatened action by, or on behalf of, any Person other than the
Incumbent Board; or

(iii) Upon the acquisition on or after the date of the Distribution by any
Person of beneficial ownership (within the meaning of Rule 13d-3 promulgated
under the Exchange Act) of thirty percent (30%) or more of either

(A) the then Outstanding Common Stock, or

 

2



--------------------------------------------------------------------------------

(B) the combined voting power of the Outstanding Voting Securities;

provided, however, that the following acquisitions shall not be deemed to be
covered by this paragraph (iii):

(I) any acquisition of Outstanding Common Stock or Outstanding Voting Securities
by the Corporation,

(II) any acquisition of Outstanding Common Stock or Outstanding Voting
Securities by any employee benefit plan (or related trust) sponsored or
maintained by the Corporation, or

(III) any acquisition of Outstanding Common Stock or Outstanding Voting
Securities by any corporation pursuant to a transaction which complies with
clauses (A), (B) and (C) of Section 2(e)(i); or

(iv) Upon the consummation of the sale, lease or exchange of all or
substantially all of the assets of Potlatch; or

(v) Upon the approval by the stockholders of Potlatch of a complete liquidation
or dissolution of Potlatch.

(f) “Code” means the Internal Revenue Code of 1986, as amended.

(g) “Committee” means the committee which shall administer the Plan in
accordance with Section 3.

(h) “Corporation” means Potlatch and its Subsidiaries.

(i) “Covered Employee” means a “covered employee” within the meaning of
Section 162(m) of the Code and the regulations thereunder.

(j) “Distribution” means the distribution by Potlatch to its stockholders of all
of the outstanding shares of the common stock of Clearwater Paper Corporation
then owned by Potlatch, pursuant to the Separation and Distribution Agreement
between Potlatch and Clearwater Paper Corporation.

(k) “Employee” means a full-time salaried employee (including any Officer) of
the Corporation.

(l) “Guidelines” means the Potlatch Corporation Stock Ownership Guidelines.

(m) “Officer” means any Employee who is a Board of Directors elected officer of
the Corporation and who is the chief manager of an Organization Unit.

(n) “Organization Unit” means a major organizational component or profit center
of the Corporation as determined in accordance with rules and regulations
adopted by the Committee, the Employees of which are eligible to participate in
the Plan.

 

3



--------------------------------------------------------------------------------

(o) “Participant” means any Officer and any Employee actively employed by the
Corporation during an Award Year in an Organization Unit in a position
designated as a participating position in accordance with rules and regulations
adopted by the Committee.

(p) “Plan” means the Potlatch Corporation Annual Incentive Plan, adopted
effective January 1, 2009.

(q) “Potlatch” means Potlatch Corporation, a Delaware corporation.

(r) “Prior Plan” means the Potlatch Corporation Management Performance Award
Plan II, adopted effective January 1, 2005, as amended through February 20,
2008.

(s) “Separation from Service” means termination of a Participant’s service as an
employee consistent with Section 409A of the Code and the regulations
promulgated thereunder. For purposes of the Plan, “Separation from Service”
generally means termination of a Participant’s employment as a common-law
employee of Potlatch and each Affiliate (as defined herein) of Potlatch. A
Separation from Service will not be deemed to have occurred if a Participant
continues to provide services to Potlatch or an Affiliate in a capacity other
than as an employee and if the former employee is providing a level of bona fide
services that is fifty percent (50%) or more of the average level of services
rendered during the immediately preceding thirty-six (36) months of employment
with Potlatch or an Affiliate; provided, however, that a Separation from Service
will be deemed to have occurred if it is reasonably anticipated that a
Participant’s service with Potlatch and its Affiliates will terminate after a
certain date or the level of bona fide services that the Participant will
perform after such date (whether as an employee or another capacity) will
permanently reduce to a rate that is less than twenty percent (20%) of the bona
fide level of services rendered, on average, during the immediately preceding
thirty-six (36) months (or if employed by Potlatch and its Affiliates less than
thirty-six (36) months, such lesser period). However, the employment
relationship is treated as continuing intact while the individual is on military
leave, sick leave, or other bona fide leave of absence if the period of such
leave does not exceed six months, or if longer, so long as the individual’s
right to reemployment with the service recipient is provided either by statute
or by contract. If the period of leave exceeds six months and the individual’s
right to reemployment is not provided either by statute or by contract, the
employment relationship is deemed to terminate on the first date immediately
following such six-month period. For purposes of determining when a Separation
from Service occurs, “Affiliate” means any other entity which would be treated
as a single employer with Potlatch under Section 414(b) or (c) of the Code,
provided that in applying such Sections and in accordance with the rules of
Treasury Regulations Section 1.409A-1(h)(3), the language “at least 50 percent”
shall be used instead of “at least 80 percent.”

(t) “Subsidiary” means any corporation fifty percent (50%) or more of the voting
stock of which is owned by Potlatch or by one or more of such corporations.

(u) “Year” means the calendar year.

 

3. ADMINISTRATION OF THE PLAN

The Plan shall be administered by the Executive Compensation and Personnel
Policies Committee of the Board of Directors, or such other committee as may be
designated and

 

4



--------------------------------------------------------------------------------

appointed by the Board of Directors, which shall consist of at least three
(3) members of the Board of Directors. Notwithstanding the foregoing, with
respect to Participants who are Covered Employees, except in the case of a
Change of Control as explained below, the Committee shall consist solely of
“outside directors” within the meaning of Section 162(m). No member of the
Committee shall be eligible to participate and receive Awards under the Plan
while serving as a member of the Committee.

In addition to the powers and duties otherwise set forth in the Plan, the
Committee shall have full power and authority to administer and interpret the
Plan, to establish procedures for administering the Plan, to adopt and
periodically review such rules and regulations consistent with the terms of the
Plan as the Committee deems necessary or advisable in order to properly carry
out the provisions of the Plan, to receive and review an annual report to be
submitted by the CEO which shall describe and evaluate the operation of the
Plan, and to take any and all necessary action in connection therewith. The
Committee’s interpretation and construction of the Plan and its determination of
the amount of any Award thereunder shall be conclusive and binding on all
persons. In making such determinations, the Committee shall be entitled to rely
on information and reports provided by the CEO.

Within thirty (30) days after a Change of Control, the Committee shall appoint
an independent committee consisting of at least three (3) current (as of the
effective date of the Change of Control) or former Corporation officers and
directors, which shall thereafter administer all claims for benefits under the
Plan. Upon such appointment the Committee shall cease to have any responsibility
for claims administration under the Plan.

 

4. ELIGIBILITY AND PARTICIPATION

In accordance with rules and regulations adopted by the Committee, the CEO (the
Committee in the case of Covered Employees) shall designate the Organization
Units and the individuals who will participate in the Plan for an Award Year.

 

5. AWARDS

Awards shall be determined in accordance with Sections 6, 7 and 8 and announced
to Participants by March 1 following the close of the Award Year and, unless
deferred in accordance with Potlatch’s Management Deferred Compensation Plan,
shall be paid no later than March 15 following the close of the Award Year.

 

6. DETERMINING THE ACTUAL FUNDED BONUS POOL

The total amount of Awards made to all Participants with respect to any Award
Year shall be determined pursuant to this Section 6.

(a) Target Bonus Pool. The Target Bonus Pool for an Award Year shall be
determined first. The Target Bonus Pool for an Award Year shall be the sum of
the Target Bonuses for all Participants for the Award Year. A Participant’s
Target Bonus shall be an amount equal to a percentage of the Participant’s base
salary, based on the position to which the Participant is assigned, as
determined in accordance with rules and regulations adopted by the Committee. If
a Participant does not qualify as a Participant for the entire period of the

 

5



--------------------------------------------------------------------------------

applicable Award Year, the Target Bonus will be prorated to reflect the number
of half calendar months that the Employee was a Participant.

(b) Actual Funded Bonus Pool. The Actual Funded Bonus Pool for an Award Year
shall be determined next. The Actual Funded Bonus Pool for each Award Year shall
be determined in accordance with rules and regulations adopted by the Committee.
The Actual Funded Bonus Pool shall be represented by a bookkeeping entry only
and no Employee of the Corporation shall have any vested right therein. The
Actual Funded Bonus Pool for an Award Year shall be equal to the Target Bonus
Pool for the Award Year adjusted by one or more “Corporate Performance
Modifiers”. A Corporate Performance Modifier shall be a percentage determined in
accordance with rules and regulations adopted by the Committee. A Corporate
Performance Modifier may range from a minimum of zero to a maximum of two
hundred percent (200%). In its rules and regulations concerning the
determination of the Corporate Performance Modifiers, the Committee may take
into consideration one or more of the following financial measures of profit
performance, and a comparison of such performance against the performance of
other major competitors: increase in funds from operations (“FFO”), consolidated
earnings per share, return on shareholder equity, and return on invested
capital.

 

7. ALLOCATING THE ACTUAL FUNDED BONUS POOL AMONG ORGANIZATION UNITS

The Actual Funded Bonus Pool for each Award Year shall be allocated among the
Organization Units in accordance with rules and regulations adopted by the
Committee. In the case of the Organization Unit that includes corporate
management employees (including the CEO), this allocation shall be based on the
portion of the Target Bonus Pool that was attributable to the employees in that
Organization Unit. In the case of Organization Units that include operating
division employees, this allocation shall be based on what portion of the Target
Bonus Pool was attributable to the employees in each Organization Unit (25%
weight), and on the extent to which the division met its earnings before
interest, taxes, depreciation, depletion and amortization (“EBITDDA”) target
(75% weight). The resulting allocations may be adjusted up or down at the
discretion of the CEO, except that they may not be adjusted up in the case of a
Covered Employee.

 

8. DETERMINING INDIVIDUAL AWARDS

Each Officer shall determine the amount of the Award to each Participant who is
assigned to such Officer’s Organization Unit in accordance with rules and
regulations adopted by the Committee, by allocating such Organization Unit’s
portion of the Actual Funded Bonus Pool among the Participants employed in such
Organization Unit in proportion to the product of the Participant’s Target Bonus
and the Participant’s individual performance modifier. Each Participant’s Award
shall be subject to review by and approval of the CEO. Notwithstanding the
foregoing, in the case of an Award to an Officer, the CEO, any Covered Employee,
or any individual who is subject to Section 16 of the Exchange Act , this
determination shall be made solely by the Committee.

The Committee shall determine the Covered Employee’s, Officer’s or other
Section 16 individual’s individual performance modifier at the same time as it
determines his or her Target

 

6



--------------------------------------------------------------------------------

Bonus at the beginning of the Award Year. The Committee may decrease, but not
increase, the individual performance modifier when it determines the Covered
Employee’s actual Award after the end of the Award Year. Such Covered Employee’s
Award also may not be increased based on his or her individual performance or
based on decreases in other Participants’ bonuses relative to their Target
Bonuses based on their individual performance.

In no event may the Award granted to the CEO exceed $2.5 million, or the Award
granted to any other individual Covered Employee exceed $1.5 million.

 

9. FORM AND TIME OF PAYMENT OF AWARDS

(a) All non-deferred Awards under the Plan shall be paid in cash to all
Participants other than those subject to the Guidelines. For a Participant
subject to the Guidelines, the Award shall be paid in a combination of fifty
percent (50%) cash and fifty percent (50%) common stock of Potlatch if the
Participant has not incrementally reached the required ownership level at the
end of each of his or her first five (5) years under the Guidelines or has not
maintained one hundred percent (100%) of the applicable guideline amount in
subsequent years. The number of shares of common stock shall be determined by
dividing the dollar value of the portion of the Award allocated as stock by the
closing price of Potlatch’s common stock on the date of the Committee meeting at
which the Award payments are approved. Award amounts shall be prorated for the
portion of the Award Year the Employee was an eligible Participant in accordance
with rules and regulations adopted by the Committee. A Participant whose
employment is terminated before the payment of an Award for any reason other
than death, disability (within the meaning of Section 409A(a)(2)(C) of the Code)
or (in the case of Employees who are not Covered Employees) early, normal or
deferred retirement under the Potlatch Salaried Retirement Plan shall not be
entitled to receive an Award. Notwithstanding any other provision of this Plan,
in no event may the achievement of performance goals for any Participant who is
a Covered Employee be waived except in the event of such Participant’s death or
disability (within the meaning of Section 409A(a)(2)(C) of the Code) or pursuant
to Section 15 below.

(b) Notwithstanding the foregoing, a Participant may be permitted to elect to
defer receipt of payment of all or a portion of an Award subject to, and in
accordance with, the terms of Potlatch’s Management Deferred Compensation Plan.

(c) Notwithstanding any other provision of the Plan, the Board of Directors or
the Committee may, in its sole discretion, determine limits on the amount and
alter the time and form of payment of Awards with respect to an Award Year if
any of the following conditions occurs: (i) Potlatch does not declare cash
dividend with respect to its common stock during such Award Year, or (ii) the
Actual Funded Bonus Pool determined pursuant to Section 6(b) for such Award Year
exceeds six percent (6%) of Potlatch’s consolidated net earnings, before taxes,
for such Award Year.

 

10. SPECIAL AWARDS FUND

(a) Creation of the Fund. A Special Awards Fund shall be established with
respect to each Award Year in an amount determined by the Committee but not to
exceed ten percent

 

7



--------------------------------------------------------------------------------

(10%) of the Target Bonus Pool for such Award Year. The Special Awards Fund
shall be represented by a bookkeeping entry only and no Employee of the
Corporation shall have any vested right therein. The Special Awards Fund shall
be in addition to the Bonus Pool created under Sections 5-9 above.

(b) Eligibility. Awards may be made in a total amount equal to the Special
Awards Fund to those Employees of the Corporation who are not Participants with
respect to such Award Year, but who in the judgment of an Officer have made
outstanding contributions to the success of the Corporation.

(c) Selection. After the close of the Award Year, recipients of Awards under the
Special Awards Fund shall be selected by the CEO upon the recommendation of an
Officer. The amount of each individual’s Award under the Special Awards Fund
shall be determined by the CEO upon the recommendation of an Officer and shall
fall within a range set forth in rules and regulations adopted by the Committee,
expressed as minimum and maximum percentages of annualized salary at the end of
the year. Awards under the Special Awards Fund shall be announced by March 1
following the close of the Award Year.

(d) Payment. Awards under the Special Awards Fund shall be paid in full in cash
no later than March 15 following the close of the Award Year.

 

11. NO ASSIGNMENT OF INTEREST

The interest of any person in the Plan or in payments to be received pursuant to
it shall not be subject to option or assignable either by voluntary or
involuntary assignment or by operation of law, and any act in violation of this
section shall be void.

 

12. EMPLOYMENT RIGHTS

The selection of an Employee as a Participant shall not confer any right on such
Employee to receive an Award under the Plan or to continue in the employ of the
Corporation or limit in any way the right of the Corporation to terminate such
Participant’s employment at any time.

 

13. AMENDMENT OR TERMINATION OF THE PLAN

The Board of Directors or the Committee may amend, suspend or terminate the Plan
at any time; provided, however, that any amendment adopted or effective on or
after July 1 in any Award Year which would adversely affect the calculation of a
Participant’s Award or the Participant’s eligibility for an Award for such Award
Year shall be applied prospectively from the date the amendment was adopted or
effective, whichever is later; provided, further that if the Plan is terminated
effective on or after July 1 in any Award Year such termination shall not
adversely affect any Participant’s eligibility for a pro rata share of an Award
for the period of such Award Year before the date the termination was adopted or
effective, whichever is later, subject to all other applicable terms and
conditions of the Plan. The foregoing notwithstanding, no amendment adopted nor
termination of the Plan following the occurrence of a Change of Control shall be
effective if it (a) would reduce a Participant’s Target Bonus for the Award Year
in which the Change of Control occurs, (b) would reduce an Award earned and
payable to a

 

8



--------------------------------------------------------------------------------

Participant in respect of the Award Year that ended immediately before the Award
Year in which the Change of Control occurs, or (c) modify the provisions of this
sentence.

Notwithstanding the foregoing, the Vice President, Human Resources of Potlatch
shall have the power and authority to amend the Plan with respect to any
amendment that (i) does not materially increase the cost of the Plan to the
Corporation or (ii) is required to comply with new or changed legal requirements
applicable to the Plan, including, but not limited to, Section 409A of the Code.

Without approval by vote of the shareholders, neither the Board nor the Vice
President, Human Resources of Potlatch shall adopt any amendment that would
modify the material terms of the Plan (within the meaning of Section 162(m) of
the Code) as to Covered Employees.

 

14. SUCCESSORS AND ASSIGNS

The Plan shall be binding upon the Corporation, its successors and assigns, and
any parent corporation of the Corporation’s successors or assigns.
Notwithstanding that the Plan may be binding upon a successor or assign by
operation of law, the Corporation shall require any successor or assign to
expressly assume and agree to be bound by the Plan in the same manner and to the
same extent that the Corporation would be if no succession or assignment had
taken place.

 

15. CHANGE OF CONTROL

Notwithstanding any other provision of the Plan to the contrary, this Section 15
shall apply with respect to the determination of Awards and the payment of
Awards following a Change of Control. In the event that the employment of a
Participant terminates following a Change of Control, such Participant shall be
guaranteed payment of a prorated Award for the Award Year in which the Change of
Control occurs determined in accordance with Section 8 based on the
Participant’s Target Bonus. A prorated Target Bonus shall be calculated by
multiplying the Participant’s Target Bonus for the applicable Award Year by a
fraction, the numerator of which is the number of full months in the Award Year
completed at the effective time of the Change of Control, and the denominator of
which is twelve (12). With respect to any Award earned but not yet paid in
respect of the Award Year that ended immediately before the Award Year in which
a Change of Control that also is a change in the ownership or effective control
of Potlatch or a change in the ownership of a substantial portion of the assets
of Potlatch as defined in the regulations promulgated under Section 409A of the
Code (a “Code Section 409A Change of Control”) occurs, each Participant shall be
guaranteed payment of his or her Award determined in accordance with Section 8
based on the performance results for the applicable Award Year. Awards paid
pursuant to this Section 15 shall be paid in a lump sum in cash upon the
earliest of (i) the time prescribed in Sections 5 and 9(a), or (ii) the date the
Participant Separates from Service for any reason other than “misconduct,” as
defined in Potlatch’s Severance Program for Executive Employees or Salaried
Severance Plan, whichever applies to the Participant, following the Code
Section 409A Change of Control.

 

9